Citation Nr: 1338576	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-06 102	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 15, 2010 for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied service connection for hypertension and bilateral hearing loss.

In December 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  In August 2012, while the case was in remand status, the AMC entered a rating decision establishing service connection for bilateral hearing loss.  As such, that issue is no longer before the Board.

Documents added to the Veteran's claims file, but not of record at the time of the Board's December 2011 remand, show that the RO, by an April 2011 rating decision, granted service connection for hypertension.  Accordingly, that issue is also no longer before the Board.

The RO has returned the case to the Board on the issue of the Veteran's entitlement to an effective date prior to October 15, 2010 for the award of service connection for hypertension.  However, for the reasons set forth below, it is the Board's conclusion that it does not have jurisdiction to consider that issue.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the record on appeal.  The electronic file contains additional VA treatment records, which the Board has considered.


FINDINGS OF FACT

1.  By a rating decision entered in April 2011, the RO granted service connection for hypertension, effective October 15, 2010; he and his representative were notified of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal with respect to the effective date assigned for the award of service connection for hypertension within one year of the RO's mailing of notice of its April 2011 decision; nor was any new and material evidence received during that time frame.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the Veteran's entitlement to an effective date prior to October 15, 2010 for the award of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If service connection is established for a particular disability, and the veteran is assigned an effective date for the award, he has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013).  If he does not initiate an appeal within one year, however, the RO's decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision entered in April 2011, granted service connection for hypertension, effective October 15, 2010.  The Veteran and his representative were notified of the RO's decision, and of his appellate rights.  However, he did not initiate an appeal with respect to the effective date within one year of the RO's mailing of notice of its decision.  Moreover, although additional evidence was received during that time frame, none of the evidence contained any new and material information relative to the matter of the effective date assigned, so as to warrant readjudication.  38 C.F.R. § 3.156(b) (2013); Muehl v. West, 13 Vet. App. 159 (1999).  As a result, the RO's decision became final.

Notwithstanding the finality of the RO's April 2011 decision, an effective date prior to October 15, 2010 could be awarded if it was established that RO committed clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  However, neither the Veteran nor his representative has thus far filed a claim of CUE.  Nor has such a claim been considered by the RO, in the first instance.  As such, the Board has no present jurisdiction to consider it.

Because the RO's April 2011 decision is final, no claim of CUE has been filed, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of the Veteran's entitlement to an effective date prior to October 15, 2010 for the award of service connection for hypertension.  Consequently, the appeal must be dismissed. 

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


